Name: Council Regulation (EEC) No 2153/90 of 23 July 1990 opening and providing for the administration of a Community tariff quota for terfenadine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 90 Official Journal of the European Communities No L 197/3 COUNCIL REGULATION (EEC) No 2153/90 of 23 July 1990 opening and providing for the administration of a Community tariff quota for terfenadine tariff quota while offering the Member States the opportu ­ nity to draw from the quota volumes the necessary quan ­ tities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nidstration of the quantities drawn by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of terfenadine is currently unable to meet the specific requirements of the user industries in the Community ; whereas, conse ­ quently, Community supplies of this products currently depend totally on imports from third countries ; whereas the most urgent Community requirements for the product in question should be met immediately on the most favourable terms ; whereas a zero duty Community tariff quota should therefore be opened within the limits of an appropriate volume for a period up to 31 December 1990, taking account of the need not to disturb the market for such products nor the starting out of Commu ­ nity production ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quota and to ensure the uninterrupted applica ­ tion of the rate laid down for the quota to all imports of the product concerned into all Member States until the quota has been used up ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of this HAS ADOPTED THIS REGULATION : Article 1 1 . From the date of entry into force of this Regulation until 31 December 1990, the customs duty applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quota shown below : Order No CN code (') Description Amount of quota (tonnes) Quota duty (% ) 09.2709 ex 2933 39 90 (*) Terfenadine (INN) 10 0 ( ¢) TARIC code : 2933 39 90 * 21 . Commission, draw an amount corresponding to its requi ­ rements from the quota volume. 2. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply a customs duty calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that it is managed effi ­ ciently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries No L 197/4 Official Journal of the European Communities 27. 7. 90 the quota for as long as the balance of the quota volume so permits. for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the product in question have equal and continuous access to Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990. For the Council The President G. CARLI